UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08348 LORD ASSET MANAGEMENT TRUST (Exact name of registrant as specified in charter) 440 South LaSalle Street Chicago, Illinois 60605-1028 (Address of principal executive offices) (Zip code) Patrick W. D. Turley Thomas S. White, Jr. Dechert LLP Thomas White International, Ltd. 1treet NW 440 South LaSalle Street Washington, D.C. 20006 Chicago, Illinois 60605-1028 (Name and address of agent for service) (312) 663-8300 Registrant’s telephone number, including area code Date of fiscal year end: October 31 Date of reporting period: January 31, 2015 Item 1. Schedule of Investments. THOMAS WHITE INTERNATIONAL FUND Investment Portfolio (Unaudited) January 31, 2015 Country Issue Industry Shares Value (US $) COMMON STOCKS (95.5%) AUSTRALIA (1.7%) Australia and New Zealand Banking Group Limited + Banks $ Suncorp Group Limited + Insurance AUSTRIA (1.0%) OMV Aktiengesellschaft + Energy BELGIUM (1.4%) UCB S.A. + Pharmaceuticals, Biotechnology & Life Sciences BRAZIL (0.7%) Embraer S.A. Capital Goods CANADA (6.3%) Alimentation Couche-Tard Inc. - Class B Retailing Canadian National Railway Company Transportation Magna International Inc. Automobiles & Components Royal Bank of Canada Banks Valeant Pharmaceuticals International, Inc. * Pharmaceuticals, Biotechnology & Life Sciences CHINA (6.8%) Baidu, Inc. ADR * Software & Services Bank of China Limited - H Shares + Banks Hollysys Automation Technologies Ltd. *# Technology Hardware & Equipment Lenovo Group Limited + Technology Hardware & Equipment PICC Property and Casualty Company Limited + Insurance Tencent Holdings Limited + Software & Services WuXi PharmaTech (Cayman) Inc.ADR *# Pharmaceuticals, Biotechnology & Life Sciences DENMARK (3.3%) PANDORA A/S + Consumer Durables & Apparel TDC A/S + Telecommunication Services Tryg A/S + Insurance FINLAND (1.2%) Wartsila OYJ + Capital Goods FRANCE (3.0%) Christian Dior SA + Consumer Durables & Apparel Compagnie Generale des Etablissements Michelin + Automobiles & Components Electricite de France + Utilities Hermes International + Consumer Durables & Apparel GERMANY (6.5%) BASF SE + Materials Bayer Aktiengesellschaft + Materials Bayerische Motoren Werke Aktiengesellschaft + Automobiles & Components Continental Aktiengesellschaft + Automobiles & Components E.ON SE + Utilities Fresenius SE & Co KGaA + Health Care Equipment & Services Wincor Nixdorf Aktiengesellschaft #+ Technology Hardware & Equipment HONG KONG (5.3%) Beijing Enterprises Holdings Limited + Capital Goods China Unicom (Hong Kong) Limited + Telecommunication Services Haier Electronics Group Co., Ltd. + Consumer Durables & Apparel Hutchison Whampoa Limited + Capital Goods Techtronic Industries Company Limited + Consumer Durables & Apparel INDIA (2.5%) Infosys Limited ADR # Software & Services Power Finance Corporation Limited + Diversified Financials INDONESIA (2.4%) PT Astra International Tbk + Automobiles & Components PT Bank Mandiri (Persero) Tbk + Banks PT Bank Rakyat Indonesia (Persero) Tbk + Banks PT Indofood Sukses Makmur Tbk + Food, Beverage & Tobacco ITALY (0.9%) Intesa Sanpaolo S.p.A. + Banks JAPAN (14.0%) Astellas Pharma Inc. + Pharmaceuticals, Biotechnology & Life Sciences Hitachi, Ltd. + Technology Hardware & Equipment HONDA MOTOR CO., LTD. + Automobiles & Components ITOCHU Corporation + Capital Goods Japan Tobacco Inc. + Food, Beverage & Tobacco JFE Holdings, Inc. + Materials JGC Corporation + Capital Goods Kansai Paint Co., Ltd. + Materials Mitsubishi UFJ Financial Group, Inc. + Banks Nissan Motor Co., Ltd. + Automobiles & Components Nomura Holdings, Inc. + Diversified Financials Ricoh Company, Ltd. + Technology Hardware & Equipment Sekisui House, Ltd. + Consumer Durables & Apparel SoftBank Corp. + Telecommunication Services Sundrug Co., Ltd. + Food & Staples Retailing MALAYSIA (0.5%) Genting Berhad + Consumer Services MEXICO (1.6%) Alfa, S.A.B. de C.V. - Class A * Capital Goods Grupo Financiero Banorte, S.A.B. de C.V. Banks NETHERLANDS (2.2%) ING Groep N.V. *+ Diversified Financials Randstad Holding nv + Commercial& Professional Services NORWAY (1.8%) Statoil ASA #+ Energy PANAMA (0.6%) Banco Latinoamericano de Comercio Exterior, S.A. Banks RUSSIA (0.7%) Lukoil OAO GDR + Energy SINGAPORE (1.3%) Keppel Corporation Limited + Capital Goods United Overseas Bank Limited + Banks SOUTH AFRICA (2.5%) FirstRand Limited + Diversified Financials Remgro Limited + Diversified Financials Sasol Limited + Energy SOUTH KOREA (3.8%) Hyundai Motor Company + Automobiles & Components Korea Electric Power Corporation + Utilities LG Display Co., Ltd. + Technology Hardware & Equipment SK Hynix Inc. + Semiconductors & Semiconductor Equipment SK Telecom Co., Ltd. + Telecommunication Services SPAIN (2.8%) Banco Santander, S.A. + Banks Bankinter, S.A. + Banks Grifols, S.A. + Pharmaceuticals, Biotechnology & Life Sciences SWEDEN (1.5%) Swedbank AB - Class A + Banks SWITZERLAND (2.4%) Aryzta AG + Food, Beverage & Tobacco Roche Holding AG + Pharmaceuticals, Biotechnology & Life Sciences TAIWAN (2.6%) Catcher Technology Co., Ltd + Technology Hardware & Equipment Pegatron Corporation + Technology Hardware & Equipment Taiwan Semiconductor Manufacturing Company Ltd. ADR # Semiconductors & Semiconductor Equipment THAILAND (0.7%) Krung Thai Bank Public Company Limited + Banks TURKEY (0.7%) Haci Omer Sabanci Holding A.S. + Diversified Financials UNITED KINGDOM (12.8%) BP p.l.c. + Energy British American Tobacco p.l.c. + Food, Beverage & Tobacco BT Group plc + Telecommunication Services easyJet plc + Transportation Experian PLC + Commercial& Professional Services International Consolidated Airlines Group SA *+ Transportation Prudential Public Limited Company + Insurance Rolls-Royce Holdings PLC + Capital Goods Smith & Nephew PLC + Health Care Equipment & Services WH Smith PLC + Retailing Total Common Stocks (Cost $656,331,189) PREFERRED STOCKS (3.1%) BRAZIL (1.8%) Banco Bradesco S.A. Banks Petroleo Brasileiro SA Petrobras Energy GERMANY (1.3%) Henkel AG & Co. KGaA + Household & Personal Products Total Preferred Stocks (Cost $26,594,846) SHORT TERM INVESTMENTS (2.6%) HELD AS COLLATERAL FOR SECURITIES LENDING MONEY MARKET FUND (2.2%) Northern Institutional Liquid Asset Portfolio, 0.16% (a) U.S. GOVERNMENT OBLIGATIONS (0.4%) Principal U.S. Treasury Notes: Amount 0.250% due 08/15/2015 $ 0.250% due 09/30/2015 0.250% due 10/15/2015 0.375% due 01/15/2016 0.625% due 05/31/2017 0.625% due 11/30/2017 3.625% due 08/15/2019 3.375% due 11/15/2019 1.750% due 10/31/2020 U.S. TIPS: 0.125% due 04/15/2017 1.875% due 07/15/2019 0.625% due 07/15/2021 0.125% due 07/15/2022 0.625% due 01/15/2024 U.S. Treasury Bond: 3.000% due 11/15/2044 Total Short Term Investments (Cost $19,135,751) Total Investments % (Cost $702,061,786) $ Other Assets, Less Liabilities )% ) Total Net Assets: % $ * Non-Income Producing Securities # All or a portion of securities on loan at January 31, 2015 + Fair Valued Security (a) 7-day yield ADR - American Depositary Receipt GDR - Global Depositary Receipt Industry classications shown in the Investment Portfolio are based off of the Global Industry Classification Standard (GICS®). GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for useby U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at January 31, 2015 was as follows^: Cost of Investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ ^ Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at January 31, 2015 (Unaudited) Securities listed or traded on a recognized national or foreign stock exchange or NASDAQ are valued at the last reported sales price on the principal exchange on which the securities are traded. NASDAQ National Market securities are valued at the NASDAQ official closing price. Over-the-counter securities and listed securities for which no closing sale price is reported are valued at the mean between the last current bid and ask price. Securities for which market quotations are not readily available are valued at fair value as determined by management and approved in good faith by the Board of Trustees. As of January 31, 2015, all securities within the Fund’s porfolio were valued at the last reported sales price on the principal exchange on which the securities are traded and adjusted by a fair value factor when necessary and as further described below. The Trust has retained an independent statistical fair value pricing service to assist in the fair valuation process for securities principally traded in a foreign market in order to adjust for changes in value that may occur between the close of the foreign exchange and the time which Fund shares are priced. Short term investments are valued at original cost, which combined with accrued interest, approximates market value. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. In determining fair value, the Fund uses various valuation approaches. A three-tiered fair value hierarchy for inputs is used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by generally requiring that the most observable inputs be used when available. Observable inputs are those that market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund’s assumptions about the inputs market participants would use in pricing the asset or liability based on the best information available in the circumstances. The inputs or methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The fair value hierarchy is categorized into three levels based on the inputs as follows: Level 1 - Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 - Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the inputs used, as of January 31, 2015, in valuating the Fund’s assets: Level 1 Level 2 Level 3 Total Common Stocks Australia $
